


Exhibit 10.1
AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment No. 1, is made as of May 7, 2015 (this “Amendment”), by and among
Gran Tierra Energy Canada ULC, an Alberta corporation (“GTE ULC”) and Gran
Tierra Energy Inc., a Nevada corporation (“Gran Tierra”) (GTE ULC and Gran
Tierra are collectively referred to herein as, the “Company”) and Jeffrey Scott,
a citizen of Canada with a residence in City of Calgary in the Province of
Alberta (the “Executive” or “Mr. Scott”). The Company and Executive are each
sometimes referred to herein as a “Party” and collectively as the “Parties.”
W I T N E S S E T H :
WHEREAS, the Parties have previously entered into an Executive Employment
Agreement, dated February 2, 2015 (the “Employment Agreement”), and capitalized
terms used but not defined herein shall have the meaning set forth in the
Employment Agreement;
WHEREAS, the Parties now desire to amend the Employment Agreement as set forth
herein; and
WHEREAS, pursuant to Article 12 of the Employment Agreement, the Employment
Agreement may be amended by execution of an instrument in writing signed by an
officer of the Company and the Executive.
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties hereto hereby agree as follows:
1.
Amendment of Article 1. Article 1—Duties and Responsibilities--is hereby amended
and restated in its entirety as follows:

Article 1--RESIGNATION


Effective the date of this Amendment, Executive hereby resigns as the Executive
Chairman of the Board of Directors of Gran Tierra, provided that the Board of
Directors of Gran Tierra immediately appoints Mr. Scott as the Chairman of the
Board until the 2015 annual meeting of Gran Tierra’s stockholders.
 
2.
Amendment of Articles 2-6. Articles 2 and 4-6 are hereby deleted in their
entirety and Article 3 is hereby deleted effective June 24, 2015.

3.
Amendment of Article 7. Article 7 is hereby amended and restated in its entirety
as follows:

Effective the date of this Agreement, all unvested stock options identified on
Schedule A hereto shall vest immediately. Notwithstanding anything to the
contrary contained in the 2007 Equity Incentive Plan, as amended, or any option
agreement, subject to approval of the Toronto Stock Exchange, upon termination
of Continuous Service by Mr. Scott, the post-termination exercise period of all
stock options held by Mr. Scott to acquire common stock of Gran Tierra shall be
the earlier of (i) one year from the date of termination of Mr. Scott’s
Continuous Service (which term shall have the meaning ascribed to it in the 2007
Gran Tierra Energy Equity Incentive Plan), and (ii) the original expiration date
of the term of the stock option being exercised. The Company shall in good faith
use commercially reasonable efforts to obtain such approval from the Toronto
Stock Exchange as soon as reasonably practicable following the execution of this
Amendment.
4.
Amendment of Article 9. Article 9 is hereby deleted in its entirety.

5.
Amendment of Article 11. Article 11 is hereby deleted effective June 24, 2015.





--------------------------------------------------------------------------------




6.
Amendment of Article 20. Article 20 is hereby deleted in its entirety.



7.
Miscellaneous.

a.
The Company shall reimburse Executive for the rental of a corporate apartment
for a period of four months, which amount shall not exceed $15,200CDN.

b.
Except as specifically provided for in this Amendment, the terms of the
Employment Agreement shall be unmodified and shall remain in full force and
effect. In the event that any provision of this Amendment and the Agreement
conflict, the provision of this Amendment shall govern.

c.
This Amendment will be effective upon the execution by the Parties.

d.
This Amendment may be executed in counterparts, each of which when so executed
shall be deemed to be an original, and such counterparts shall together
constitute one and the same instrument. This Amendment shall be governed by and
construed in accordance with the laws of the Province of Alberta and the laws of
Canada applicable therein.

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date set
forth below, with an effective date as of May 7, 2015.
 






GRAN TIERRA ENERGY INC., a Nevada corporation
 
By:    /s/ Ryan Ellson                          
Name: Ryan Ellson
Title: Chief Financial Officer
 Date: May 11, 2015






 /s/ Jeffrey Scott                    
JEFFREY SCOTT                 
Date: May 10, 2015
GRAN TIERRA ENERGY CANADA ULC, an Alberta corporation


By:  /s/ D. J.
Nightingale                                                                         
          Name: Duncan Nightingale
          Title: President
Date: May 11, 2015
                                                                         
 




2



--------------------------------------------------------------------------------




SCHEDULE A
[Unvested Stock Options]




Grant Date
Unvested Shares
May 8, 2013
18,333
February 28, 2014
66,667
March 15, 2015
400,000









        





3

